Exhibit 10.15

Supplement to the MakeMusic, Inc. Board Compensation Plan

Effective February 27, 2013

Objective

The objective of this Supplement (the “Supplement”) to the MakeMusic, Inc. Board
Compensation Plan (the “Plan”) is to provide additional compensation to the
chairperson of the board of directors (“Chair”) of MakeMusic, Inc. (“MakeMusic”)
in recognition of the additional director oversight duties currently demanded of
the Chair. The board has determined that such oversight duties are warranted in
order to ensure effective formulation and execution of long-term strategic
objectives, and thereby increase long-term shareholder value.

Parameters

 

1. For the period of December 1, 2012 to March 31, 2013 (the “Initial Term”),
Chair will receive compensation hereunder equal to $250 per hour. Such fees will
constitute consideration for the Chair’s services as chairman and director,
including the additional oversight contemplated hereby, and will be paid in lieu
of the cash director and chairman fees that would otherwise be payable to Chair
pursuant to the Plan. This Supplement does not affect equity compensation
payable to Chair under the Plan or any compensation payable to Chair in
connection with his service on MakeMusic’s Special Planning Committee.

 

2. Chair will not be entitled to receive compensation hereunder for chairman and
director services, including the additional oversight contemplated hereby, in
excess of 80 hours per month. Time devoted by Chair to Special Planning
Committee matters will not count towards the foregoing cap.

 

3. Fees hereunder will be paid on a monthly basis in arrears, beginning with
fees for services rendered in February 2013, which will be paid promptly after
March 1, 2013.

 

4. The Initial Term may be extended by the board of directors in its discretion.

Acknowledgements

 

1. This Supplement is not intended to convey an expectation of Chair involvement
in management functions. MakeMusic’s senior managers will continue to report to
the Chief Financial Officer/Chief Operating Officer, who has assumed the duties
of Chief Executive Officer on an interim basis, and such officer will continue
to report to the full board of directors. Internal and external constituencies
will be assured there have been no changes to MakeMusic’s management structure
or authority. MakeMusic’s senior management will coordinate the Chair’s access
to MakeMusic employees.

 

2. Chair is entitled to retroactive compensation, in accordance with this
Supplement, for hours devoted to additional oversight in December 2012 and
January 2013. After accounting for cash fees previously paid in accordance with
the Plan prior to the adoption date of this Supplement, the net amount of such
retroactive compensation is equal to $27,500. Such retroactive compensation will
be paid promptly following adoption of this Supplement by the board of
directors.

 

3. Payments hereunder will be provided pursuant to the Plan, and do not
constitute “other compensation” as such concept is used in the Plan.